Citation Nr: 1243701	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-34 830 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service-connection for varicose veins of the left lower extremity, and if so, entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening a claim for service connection for varicose veins of the left lower extremity.

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The issue of entitlement to service connection for varicose veins of the left lower extremity on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for varicose veins of the left lower extremity was denied in March 2005 decision of the RO.

2.  The evidence received since the March 2005 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for varicose veins of the left lower extremity.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for varicose veins of the left lower extremity.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested in this case.    

I.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

II.  Analysis 

In March 2005, the Veteran's claims for entitlement to service connection for varicose veins of the left lower extremity was denied by the RO.  Notice of this decision was mailed to the Veteran in March 2005.  In June 2005, the Veteran filed a notice of disagreement with the RO.  The RO subsequently issues a statement of the case in January 2006.  The Veteran did not file a formal appeal.  Therefore, the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

In essence, the RO denied the Veteran's claim because it found that the varicose veins disability pre-existed service and that there was no objective evidence of worsening of the pre-existing condition in order to establish service connection for aggravation.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2005] evidence bears directly and substantially upon these matters. 

In a Form 9 submitted in September 2009, the Veteran explained that he was drafted in 1959 and disqualified.  He was told to return in one year to be examined again.  During the November 1960 induction examination, no disability was shown at that time.  The Veteran explained that he is a black man and unless the varicosities were bulging, it would be difficult to see the problem.  The Army determined that the Veteran was fit at that time, and he was inducted.  The Veteran explained that less than a month later, he began to have problems with his left calf.  In June 1962, the varicosities were giving him "real" problems.  He was eventually put on profile (no running, no standing, no walking).  The September 1962 Separation examination did not mention any varicose vein disability.  The Veteran explained that he was discharged in November 1962.  The Veteran claims that he should have never been inducted in the first place because of the varicose veins and that strenuous activity of boot camp and military life in the army was bound to aggravate this condition.  The Veteran concluded that the record showed that active duty aggravated his condition.

The Board notes that the Veteran explained that he was put on a profile (no running, no standing, no walking) during service.  A document showing that he was placed on a profile is missing from his service treatment record.  Despite this, the Veteran is competent to report that he was placed on a profile in service, regardless of the contents of the service treatment records.  This statement by the Veteran suggests that the Veteran's preexisting disability may have been aggravated by his military service.  

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the statement, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for varicose veins, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2012).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims of entitlement to service connection for varicose veins of the left lower extremity. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the varicose veins claim may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for varicose veins of the left lower extremity, the appeal to this extent is granted.





REMAND

Having reopened the Veteran's claim for service connection for varicose veins of the left lower extremity, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

Social Security Records

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Furthermore, where there is actual notice to VA that the Veteran is or was receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and related documentation where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal); see also Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  In this case, an August 2002 VA treatment record notes that the Veteran reported that he was receiving $440 from the Social Security Administration.  For this reason, the Board finds that a remand is required to afford the RO/AMC the opportunity to seek these records.

VA examination

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245   (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

Under 38 U.S.C.A. § 5103A(d)(2)  (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

A June 2005 VA treatment record shows a diagnosis of varicose veins of the lower extremities.  Therefore, there is evidence of a current disability.  Service treatment records also show a diagnosis of varicose veins of the lower extremities.  Therefore, there is evidence of his current disability during service.  The Veteran claims that his current disability is related to his military service.  Specifically, in his Form 9, the Veteran claims that his varicose veins were aggravated by his military service and that he was placed on a profile of no running, standing or walking.  These statements by the Veteran provide some indication that the disability may be associated with his military service or aggravated by his military service.  The Veteran has never been afforded a VA examination.  As the Board finds that there is insufficient competent evidence of record for VA to make a decision, a VA examination is necessary. 

When considering these questions, the examiner should note that a September 1959 induction examination notes varicosities of the left lower leg.  The Veteran was disqualified from service at that time and was not admitted into the military.  He again underwent an induction examination in November 1960.  This examination showed no varicose veins.  He was subsequently admitted into the military.  For these reasons, the Board finds that the presumption of soundness attaches.  VA must now show by clear and unmistakable evidence both that the Veteran had varicose veins prior to service and that the disease or injury was not aggravated by service.  
If not, the examiner should address whether varicose veins at least as likely began in or are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter asking him to identify any additional medical treatment he has received for his claimed disability.  Thereafter, the RO should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2012). 

2.  After the above has been accomplished, schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed varicose veins.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner should answer the following questions:

a.  Did varicose veins clearly and unmistakably (i.e., undebatably) pre-exist his entry into active duty?  If so, is it clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing varicose veins did not undergo a permanent increase in the underlying pathology during service (i.e., was not permanently aggravated during service)? 

b.  If there was an increase in severity of the Veteran's varicose veins during service, is it clear and unmistakable (i.e., undebatable) that the increase was due to the natural progress of the disease?  (the examiner should comment on the Veteran's reports of being placed on a profile of no running, walking or standing during this military service).  

c. If it is determined that the Veteran's varicose veins did not clearly and unmistakably pre-exist service, then, the examiner should opine as to whether it is at least as likely as not that the Veteran's current varicose veins began in or are related to service?

A complete rationale must be provided for all opinions.

3.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the RO should review the Veteran's entire record and readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


